Title: [May 1785]
From: Adams, John
To: 



      Auteuil May 3. 1785.
      
      
       Tuesday. At Versailles, the C. de Vergennes said he had many Felicitations to give me upon my apointment to England. I Answered that I did not know but it merited Compassion more than felicitation.—Ay why?—Because, as you know it is a Species of Degradation in the Eyes of Europe, after having been accredited to the King of France to be sent to any other Court.—But permit me to say, replies the Comte it is a great Thing to be the first Ambassador from your Country to the Country you sprung from. It is a Mark.—I told him that these Points would not weigh much with me. It was the difficulty of the service, &c.
       I said to him, as I would not fail in any Point of Respect or Duty to the King, nor any of our Obligations to this Country, I wished to be advised, whether an Audience in particular of Congé, was indispensable. He said he would inform himself.
       The Duke of Dorsett said to me, that if he could be of any Service to me by Writing either to publick or private Persons he would do it with Pleasure. I told his Grace that I should be glad of half an hours Conversation with him, in private.—I will call upon you at Auteuil says he, any Morning this Week.—I answered that any Morning and any hour, agreable to him, should be so to me.—Saturday says he at 12 O Clock.—I shall be happy to receive you, says I.—He repeated that if he could be of any Service, he would be glad. I said it may probably be in your Graces Power to do great service to me, and what was of infinitely more importance to his Country as well as mine, if he thought as I did upon certain Points, and therefore I thought it was proper We should compare Notes. He said he believed We did think alike and would call on Saturday. He said that Lord Carmaerthen was their Minister of foreign Affairs, that I must first wait upon him, and he would introduce me to his Majesty. But that I should do Business with Mr. Pitt very often. I asked him Lord Caermaerthens Age. He said 33. He said I should be stared at a good deal. I told him I trembled at the Thoughts of going there, I was afraid they would gaze with evil Eyes. He said no he believed not.
       One of the foreign Ambassadors said to me, You have been often in England.—Never but once in November and December 1783.— You have Relations in England no doubt.—None at all.—None how can that be? You are of English Extraction?—Neither my Father or Mother, Grandfather or Grandmother, Great Grandfather or Great Grandmother nor any other Relation that I know of or care a farthing for have been in England these 150 Years. So that you see, I have not one drop of Blood in my Veins, but what is American.—Ay We have seen says he proofs enough of that.—This flattered me no doubt, and I was vain enough to be pleased with it.
       
      
      
       
        
   
   In their First Report to the President of Congress, 11 Nov. 1784, the Commissioners stated that on 31 Aug. they had notified David Hartley and on 28 Oct. the Duke of Dorset (the British ambassador who had succeeded the Duke of Manchester in Paris) that they had powers for entering into a treaty of amity and commerce with Great Britain; but Hartley had been ordered to England and Dorset had replied that he could only notify his government (Jefferson, Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 7:494–495; see also p. 456–457). On 24 Nov. Dorset informed the Commissioners of his government’s view “that the United States should send a Person properly authorized and invested with the necessary powers to London, as more suitable to the dignity of either Power, than would be the carrying on at any third Place a negotiation of so great importance” sameThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., p. 547). Dorset’s letter was transmitted to Congress in the Commissioners’ Second Report, 15 Dec. (sameThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., p. 573–574). Before this report was received, presumably, Secretary Jay submitted to Congress a draft of “Instructions for the Ministers to be sent by the United States to the Court of London,” which was read in Congress on 7 Feb., debated from time to time, and exactly a month later was adopted with some omissions and the highly significant alteration of the word “Ministers” in the title to “Minister” (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 28:45–46, 123). In the meanwhile a tussle had taken place over who should be the first American minister accredited to the Court of St. James’s. It turned out to be JA, who was elected on 24 Feb., but the bare result recorded in the journal (sameWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., p. 98) conveys no idea of the length of the struggle or the views of the members who were for and against his appointment. Fortunately Elbridge Gerry, in a letter written on the day the contest ended, supplied what is wanting elsewhere. The other nominees, he told JA, were Robert R. Livingston and John Rutledge; some southern members opposed JA on the ground that he was “totally averse to the Slave Trade” and would not exert himself “to obtain Restitution of the Negroes taken and detained from them in Violation of the Treaty”; other members thought he would not be as firm as he should be on the issue of American debts; and finally some of JA’s communications to Congress, notably his “Peace Journal” of 1782 (see note on entry of 2 Nov. 1782, above), were cited as evidence of his vanity, “a weak passion, to which a Minister ought never to be subject” because it would make him vulnerable to flattery by “an artful Negotiator” (Gerry to JA, 24 Feb. 1785, Adams Papers; Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 8:39–40).


        
   
   JA’s commission to Great Britain is in the Adams Papers, 24 Feb.; it was brought to him, with his instructions and other papers, by Col. William Stephens Smith (subsequently JA’s son-in-law and referred to in this work as WSS), whom Congress had appointed on 1 March “Secretary to our legation to his Britannic Majesty” (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 28:111, 149–150). On 7 March Congress gave leave to Benjamin Franklin “to return to America as soon as convenient,” and on the 10th Thomas Jefferson “was unanimously elected” to succeed Franklin at the Court of Versailles (sameWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., p. 122, 134). JA and Jefferson retained their joint commission to negotiate commercial treaties with European and African nations.


        
   
   JA learned of these new arrangements toward the close of April, and on the 28th of that month he addressed a letter to Gerry expressing profound thanks for his confidential account of the election contest and commenting in a temperate manner on the objections Gerry had reported as having been raised against his appointment (LbC, Adams Papers). On the day before the present Diary entry was written JA wrote a second answer to Gerry which is one of the most remarkable letters he ever composed. It is an historical and analytical discourse on the “various kinds of Vanity” to which men have been subject—the dangerous kinds that JA had had to contend with, as he explained, in his adversaries and even among his colleagues, and his own kind, which he conceded was a marked trait of his character but which was innocent and harmless. Since what appears to be the copy intended for the recipient remains among the Adams Papers, since no letterbook copy was made, and since, finally, no acknowledgment by Gerry of such a letter has been found, JA evidently decided against sending it; but happily he did not destroy it, and it will be published in its place among his papers in Series III of the present edition.


        
   
   The state of Anglo-American relations on the eve of JA’s mission to London is well summarized and documented in an editorial note on the Duke of Dorset’s letter to the American Commissioners, 26 March 1785, in Jefferson, Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 8:56–59.


       
      
      

      Auteuil May 9 or 16 1785.
      
      
       Monday. The Posts within the Limits of the United States, not yet surrendered by the English, are
       Oswegatchy in the River St. Lawrence
       Oswego Lake Ontario
       Niagara and its dependencies
       Presqu’Isle East Side of Lake Erie.
       Sandusky Ditto.
       Detroit.
       Michilimakinac.
       St. Mary’s. South Side of the Streight between Lakes Superiour
       and Huron.
       Bottom of the Bay des Puantz 
       St. Joseph. bottom of Lake Michigan.
        Ouitanon. 
       Miamis.
      
      
       
        
   
   This memorandum, the last entry in D/JA/43 and the last written by JA in his Diary for a period of more than ten months, must have been made on either 9 or 16 May, since it was written at Auteuil on a Monday and follows an entry dated there on 3 May, and since on 20 May JA set out with his wife and daughter for London (JA to Jefferson, 22 May, NNP; Jefferson, Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 8:159–160). Congress’ instructions of 7 March required JA to “insist, that the United States be put without further delay in possession of all the posts and territories within their limits which are now held by British Garrisons” (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 28:123). On 1 May JA had a conversation with Daniel Hailes, secretary of the British embassy in Paris, and he had another with Dorset on the same subject, apparently on 10 May (AA to Cotton Tufts, 2 May, Adams Papers; JA to Jay, 13 May, LbC, Adams Papers, printed in Dipl. Corr., 1783–1789[William A. Weaver, ed.,] The Diplomatic Correspondence of the United States of America, from ... 1783, to ... 1789, Washington, 1837 [actually 1855]; 3 vols., 1: 495–498). He was to make the question of British occupation of posts on the northern lakes the first and indeed a standing order of business during his London mission, but, for reasons that were hinted at by David Hartley two years earlier and that have been very fully set forth by Mr. Bemis, the British did not evacuate them for a decade; see entry of 3 May 1783, above, and Samuel F. Bemis, Jay’s Treaty, N.Y., 1923, ch. 1.


       
      
     